Opinion by
Judge Pryor :
The final judgment was rendered on the 4th of December, 1876, and an appeal prayed. The record was filed in this court on the 28th of August, 1877. Section 738 of the Code requires the appellant to file the transcript in the clerk’s office of the Court of Appeals “at least twenty days before the first day of the second term of said court next after the granting of the appeal, unless the court extend the time, as for cause shown the court may do.” The time for filing the record in this case had expired before an extension of time was asked, and therefore the motion to extend the time for filing must be overruled. The extension of time can only be granted where the application is made before the right to file his record expires. No excuse will or can be heard by' this court so as to authorize further time in a case where the application is made after the time given by the Code for the filing has passed.
. The appellant can now obtain an appeal from the clerk of this court, the record being filed in his office. All that is required is to make the proper endorsement and have a summons issued and served, and the case will be heard as if no appeal had been granted by the court below. The appeal is dismissed with damages.